LOWENSTEIN, Judge.
The facts and issues presented in this case are the same as those in Willow Health Care, Inc., Willow Care Nursing Center v. State of Missouri, Department of Social Services, Division of Medical Services, 868 S.W.2d 229, handed down this day. The only difference between the cases is that Jefferson City Manor, Inc., d/b/a Jefferson City Manor Care Center had a fiscal year which ended February 29, 1988, and a rebased rate of $43.64.
The circuit court judgment is reversed and the case remanded with directions to reinstate the Commission’s decision to the extent it affirmed the Department’s rebased rate.
All concur.